DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-4, 7, 9-10, 13, 15-16, 19-24 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 7, 9-10, 13, 15-16, and 19-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
In reference to claim 1, 7, 13
The language “i = 0, 1, …,m-1,” in claim 1, line 10 renders the claim indefinite because it is unclear if i equals one of the numbers “0, 1, …, m-1” or i equals each of the numbers “0, 1, … m-1”. As currently written, it appears i equals each of the numbers 0, 1, …, m-1. Furthermore, it is unclear how the variable i is applied to the formula “S + n + (i x P)” when it comprises multiple integers. For example, if S =1, n= 2, i=0,1,2,3 and P =5, the formula would read 1 + 2 + (0,1,2,3 x P) which is an invalid mathematical formula because it is unclear mathematical operators are between “0,1,2,3” if any. 
 
Likewise as above, the language “n is one or more an integer(s) equal to or greater than 0” in claim 1, line 9 renders the claim indefinite because the formula S + n + (i x P) is unclear if n comprises two or more integers (e.g. n=2,3,4,5).
 
The limitation “m” in claim 1 line 10 renders the claim indefinite because the claim fails to define the value of “m”.

The language “S is an index of the first resource block” in claim 1 line 8 renders the claim indefinite because while the claim does define the variable S to be an index of the first resource block, the claim fails to define “an index of the first resource block” thus it is unclear if the index is a numerical value or something else. Consequently, the variable S is not clearly defined and the formula “S + n + (i x P)” is unclear.

The language “the set of the allocated resource blocks comprising a first resource block, wherein indices of the allocated resource blocks are defined by:” in claim 1 lines 4-5 renders the claim unclear and confusing because the claim defines the set of allocated resource blocks to only comprise a first resource block, however, the language “indices of the allocated resource blocks” and formula “S + n + (i x P)” imply that there are multiple resource blocks allocated. Furthermore, the scope of the claim is unclear because it is unclear how the indices of the allocate blocks are related to the “information” of claim 1, line 3 that is indicated to the UE. The examiner assumes the applicant intends for the claim to read such that the information indicated to the UE is the indices of allocated resource blocks. If that is the case, the Applicant should clarify the language to explicitly state the information comprises the indices of the allocated resource blocks.

Claims 7 and 13 are similarly rejected.

In reference to claim 3, 9, 15
The language “wherein the set of allocated resource blocks includes discontinuous resource blocks” in claim 3 lines 1-2 renders the claim indefinite because the language “the set of the allocated resource blocks comprising a first resource block” in claim 1, line 4 implies that there is only one resource block and one resource block may not be discontinuous since there would need to be more than one resource block to have discontinuous resource blocks. Consequently, the scope of the claim is unclear.


In reference to claim 19-21
The language “wherein multiple values of n are allocated per each of the set of allocated resource blocks” in claim 19 lines 1-2 renders the claim indefinite because the parent claim provides for one set of allocated resource blocks and not multiple sets of allocated resource blocks. Thus, it is unclear what is meant by “each of the set of allocated resource blocks”.
Claims 20 and 21 are similarly rejected.

In reference to claims 22-24
The language “wherein n =0, k, and k>0” in claim 22 line 1 renders the claim indefinite because it is unclear how the variable n is applied to the formula “S + n + (i x P)” when n=0,k . For example, if S =1, n= 0,2, i=0 and P =5, the formula would read 1 + 0,2 + (0 x 5) which is an invalid mathematical formula because it is unclear mathematical operators are between “0,2” if any.
Claims 23 and 24 are similarly rejected.

In reference to claim 4, 10, 16
Claims 4, 10, and 16 are rejected because they depend a rejected parent claim.

Response to Arguments


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095.  The examiner can normally be reached on M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466